       Case 2:18-cv-00928-MJP Document 134 Filed 05/28/19 Page 1 of 8




                  DECLARATION OF MICHELLE BRANÉ

I, Michelle Brané, declare the following:

I.    Qualifications
      1.     I am the Director of the Migrant Rights and Justice (MRJ) Program of
the Women’s Refugee Commission (WRC), where I have been employed since
June 2006. The WRC is a non-profit organization that advocates for the rights of
women, children, and youth fleeing violence and persecution. The MRJ program
focuses on the right to seek asylum in the United States.
      2.    From 2002 until 2006 I served as the Director of Access to Justice and
Coordinator of the Program for Detained Torture Survivors at Lutheran
Immigration and Refugee Service (LIRS). Prior to that I served as a Human Rights
Officer for the Organization for Security and Cooperation in Europe (OSCE),
seconded by the U.S. Department of State from 1998–2001, and as an Attorney
Advisor at the U.S. Department of Justice, Board of Immigration Appeals from
1995–1998.
      3.    I was a member of the Department of Homeland Security Advisory
Committee on Family Residential Centers, and on the Community Reference
Committee for the ICE Family Case Management Program for the length that the
program was in operation. I have testified before Congress, at United Nations
High Commission for Human Rights, and the United Nations High Commission
for Refugees as well as various other governmental and international bodies. I
have been on the Governance Board of the International Detention Coalition since
2006, served on the Board of the Detention Watch Network from 2006–2013.
      4.     I am the principal author, co-author and/or supervisor and editor of
numerous reports on detention, asylum, and alternatives to detention, including:
Locking Up Family Values: The Detention of Immigrant Families (WRC with
LIRS, 2007), Halfway Home: Unaccompanied Children in Immigration Custody
(WRC, 2009), Migrant Women and Children at Risk: In Custody in Arizona
(WRC, 2010); Politicized Neglect: A Report from Etowah County Detention
Center (WRC, 2012); How to Protect Refugees and Prevent Abuse at the Border:
Blueprint for U.S. Government Policy (HRF, 2014); Locking Up Family Values,
Again: A Report on the Renewed Practice of Family Immigration Detention
(WRC, with LIRS, 2014); Betraying Family Values: How Immigration Policy at
the United States Border is Separating Families (WRC, with LIRS and Kids in
        Case 2:18-cv-00928-MJP Document 134 Filed 05/28/19 Page 2 of 8



Need of Defense, 2017); and Prison for Survivors: the Detention of Women
Seeking Asylum in the U.S. (WRC, 2017).

        5.    As part of my research experience on immigration detention and
alternatives to detention in the United States, I have toured and interviewed
detained men, women, and families at over 20 Immigration and Customs
Enforcement (ICE) facilities; toured various U.S. Customs and Border Protection
facilities; done extensive research and made recommendation in the design and
implementation of various alternatives programs; and visited alternatives to
detention programs in both the United States and internationally.

II.    Alternatives to Detention Are An Available and Effective Mechanism to
       Ensure Compliance with Immigration Court Proceedings
       6.   I submit this declaration to document that immigration detention is not
necessary to ensure the compliance of immigrants with immigration procedures.
The evidence shows that alternative to detention are available, cost-efficient and
effective mechanisms for ensuring compliance of all immigrants, but in particular
of asylum seekers.
      7.    Immigration detention has been proven to traumatize vulnerable
populations, jeopardize the basic health and safety of those detained, and
undermine meaningful access to counsel in isolated, remote facilities.
       8.    Immigrants in detention suffer from high levels of depression and
trauma. Many immigration detainees have suffered trauma prior to their arrival –
either as part of the source of their claim, their journey to the U.S., or their
apprehension experience and this trauma can be exacerbated by the isolation and
criminalization of detention.1

        9.    Both detention itself, and the particular conditions of immigration
detention currently, cause numerous obstacles to pursuing asylum or other
immigration relief.      Detainees are significantly less likely to have legal
representation that those pursuing their immigration case from the community.
Attorneys are often not available or have to travel long distances to remote
facilities. Detention centers often lack confidential meeting space and participation


1
 Allen S Keller, Barry Rosenfeld, Chau Trinh-Shevrin, Chris Meserve, Emily Sachs, Jonathan A
Leviss, Elizabeth Singer, Hawthorn Smith, John Wilkenson, Glen Kim, Kathleen Allden,
Douglas Ford; Mental Health of Detained Asylum Seekers, Lancet 2003, 1721-23,
https://www.scribd.com/document/358865292/Mental-Health-of-Detained-Asylum-Seekers.
                                             2
        Case 2:18-cv-00928-MJP Document 134 Filed 05/28/19 Page 3 of 8



in court may occur through video or telephonic conferencing that impedes
communication.

      10. In addition to the harm to the detainee, immigration detention is
expensive and difficult to manage in comparison with alternatives to detention.2
Alternatives to detention (“ATD”) have long been a proven working model for
ensuring that those in immigration proceedings appear for hearings and
deportation. Study after study has shown that alternatives work. 3

      11. A broad spectrum of alternatives is already in place and have been
used by ICE (and previously INS) for over 20 years, to ensure appearance of non-
detained immigrants in removal proceedings. These alternatives include the
following:
       12.    Release on recognizance.
       13. Bond, and orders of supervision, can serve to mitigate concerns of a
flight risk if such a risk has been identified. Other conditions of release can and
often include telephonic check-ins, or in-person reporting.
       14. Electronic monitoring provides an additional level of supervision in
cases where bond or check-ins are not enough. These can range from more
frequent telephonic controls, to GPS monitors and ankle bracelets. They can allow
for free movement, or a restricted geographic range such as a city, neighbourhood,
or even house arrest.

       15. In addition to combinations of the above, ICE implements the
Intensive Supervised Appearance Program, ISAP-II which is run by the private
for-profit prison company Geo-Group. The ISAP program has a full-service
component and also an electronic monitoring only program. ISAP uses electronic
ankle monitors, installation of biometric voice recognition software, unannounced
home visits, employer verification, and in-person reporting to supervise
participants.
2
  Dora Schriro, Immigration Detention Overview and Recommendations, October 6, 2009,
https://www.ice.gov/doclib/about/offices/odpp/pdf/ice-detention-rpt.pdf.
3
  In 2009, a bipartisan Independent Task Force on U.S. Immigration Policy sponsored by the
Council on Foreign Relations called for an expansion of the use of alternatives to immigration
detention as one of its recommendations to ensure that all immigrants have the “right to fair
consideration under the law and humane treatment.” Council on Foreign Relations, Independent
Task Force Report No. 63: U.S. Immigration Policy (2009),
https://www.cfr.org/sites/default/files/pdf/2009/08/Immigration_TFR63.pdf.


                                               3
        Case 2:18-cv-00928-MJP Document 134 Filed 05/28/19 Page 4 of 8



      16. ATDs cost far less than detention, even if one is enrolled in ATD
longer than in detention. The average cost of alternatives in the United States
varies from 17¢ to $44 a day depending on the level of restriction or services
provided. The Department of Homeland Security (DHS) estimated in its
Congressional Budget Justification for fiscal year (FY) 2018 that it costs the
taxpayers $133.99 per day to hold an adult immigrant in detention and $319.37 for
an individual in family detention.4 In FY 2018, DHS estimated that the average
cost per ATD participant would be $4.50 per day. 5 A 2014 Government
Accountability Office (GAO) report found that the daily rate of ATD was less than
7% of that of detention. 6 Although participants may be enrolled on ATD for a
longer period of time due to court delays when they are not detained, GAO found
that an individual would have had to be on ATD for 1,229 days before time on
ATD and time in detention cost the same amount. 7

      17. ATDs are extremely effective at ensuring compliance. ICE’s current
ATD program and several community supported pilot programs have shown high
rates of compliance with immigration check-ins, hearings and - if ordered -
removal. Over 95% of those on “full-service” ATDs (which include case
management) are found to appear for their final hearings. 8 Data from Contract
Year 2013 from Geo-Group.BI, Inc., the private contractor who operates some of
the government’s ATD programming, showed a 99.6% appearance rate at
immigration court hearings for those enrolled in its “Full Service” program and a
79.4% compliance rates with removal orders for the same population.9



4
  DHS Immigration and Customs Enforcement Congressional Justification for FY 2018 (ICE
Budget Justification) at page 128,
https://www.dhs.gov/sites/default/files/publications/CFO/17_0524_U.S._Immigration_and_Cust
oms_Enforcement.pdf.
5
  ICE Budget Justification at 180.
6
  United States Government Accountability Office. Alternatives to Detention, (Nov. 2014),
http://www.gao.gov/assets/670/666911.pdf.
7
  American Immigration Lawyers Association, Lutheran Immigration and Refugee Service,
National Immigrant Justice Center, Women’s Refugee Commission, The Real Alternatives to
Detention, available at: http://lirs.org/wp-content/uploads/2017/06/The-Real-Alternatives-to-
Detention-FINAL-06.27.17.pdf
8
  United States Government Accountability Office. Alternatives to Detention, (Nov. 2014),
http://www.gao.gov/assets/670/666911.pdf.
9
  American Civil Liberties Union. Alternatives to Immigration Detention: Less Costly and More
Humane than Federal Lock Up at FN 9, https://www.aclu.org/other/aclu-fact-sheet-alternatives-
immigration-detention-atd.
                                              4
         Case 2:18-cv-00928-MJP Document 134 Filed 05/28/19 Page 5 of 8



      18. DHS’s own Congressional Budget Justification released in May 2017
notes that, “[h]istorically, ICE has seen strong alien cooperation with ATD
requirements during the adjudication of immigration proceedings.” 10

       19. Asylum seekers and those with credible legal claims in particular have
strong incentives to appear in immigration court and comply with requirements.
Empirical research has found that asylum seekers fleeing persecution arrive
predisposed to comply with legal processes and trust the system to provide them a
fair hearing, even if they might lose.11

      20. For example, a 2000 study, commissioned by the U.S. government
and conducted by the Vera Institute of Justice, reported an 83 percent rate of
compliance with court proceedings among non-detained asylum seekers who were
found to have a credible fear in the expedited removal process. 12 The study also
showed a compliance rate of 84 percent among asylum seekers who were under
minimal supervision, and 78 percent among those simply released without
supervision. The Vera Institute concluded that “[a]sylum seekers do not need to be
detained to appear…. They also do not seem to need intensive supervision.”13

      21. Canada’s Toronto Bail Program, which used more restrictive
supervision than the Vera study, reported a “lost client” ratio among refugee
claimants of 8.42 percent from 2002 to 2003.14

       22. ICE has used several additional community based models that were
either pilots or discontinued, despite their effectiveness:

10
   ICE Budget Justification at 179.
11
   Cathryn Costello and Esra Kaytaz, Building Empirical Evidence into Alternatives to
Detention. Perceptions of Asylum-Seekers and Refugees in Toronto and Geneva, Geneva:
UNHCR, 2013 [hereinafter “Costello and Kaytaz 2013”]
http://www.refworld.org/pdfid/51a6fec84.pdf, p.15.
12
   Vera Institute of Justice, “Testing Community Supervision for the INS: An Evaluation of the
Appearance Assistance Program,” New York: Vera Institute of Justice, 2000 [hereinafter, “Vera
2000”], http://www. vera.org/sites/default/files/resources/downloads/INS_finalreport. pdf, p. 10,
27. Vera’s study examined 83 asylum seekers, detained but released into supervision, compared
to 214 asylum seekers detained and simply released. Ibid., p. 27. Vera’s lower-supervision
program was voluntary, and without mandatory reporting requirements. That program mainly
involved orientation, information about compliance and noncompliance, and referrals to services
upon request. Ibid., p. 17-18.
13
   Id., p. 3
14
   Ophelia Field, with Alice Edwards, Alternatives to Detention of Asylum Seekers and
Refugees, Geneva: UNHCR, 2006, http://www. refworld.org/docid/4472e8b84.html, p. 88, 95.
                                                5
        Case 2:18-cv-00928-MJP Document 134 Filed 05/28/19 Page 6 of 8



      23. In 1999 the legacy Immigration and Naturalization Service (INS)
partnered with Lutheran Immigration and Refugee Service to assist 25 Chinese
asylum seekers released from detention. The asylum seekers were released into
open shelters around the country, where they received housing, food, medical care,
and case management. Participants had a 96% appearance rate to their immigration
hearings. 15

       24. The Family Case Management Program (FCMP) was operated by
Geo-Care, and provided a case management release program for families as an
alternative to family detention. It reported a 99% appearance rate, including
through the removal of some families. It was discontinued in 2017. 16

      25. From 1999–2002, INS worked with Catholic Charities of New
Orleans to release 39 asylum seekers and 64 “indefinite detainees” who could not
be removed from the United States. The court appearance rate for participants was
97%.17

      26. Between 2012 and 2015 ICE entered into a memorandum of
understanding with LIRS and USCCB to screen vulnerable immigrants into a
community support initiative with a 97% appearance rate.18

       27. In sum, ICE has sufficient capacity and managerial experience with
alternatives to detention that are far cheaper, provide for compliance with court
hearings, and promote fair adjudication of immigration cases. If implemented
effectively and with case management that matches flight risk to mitigating factors,
as shown through countless current alternatives to detention programs and past
pilots, alternatives to detention are an effective, affordable and much more humane
method of managing immigration enforcement while ensuring court appearance
and compliance with final immigration court orders.


15
   Unlocking Liberty: A Way Forward for U.S. Immigration Detention Policy, Lutheran
Immigration and Refugee Service, October 27, 2011, www.lirs.org/dignity.
16
   ICE Fact Sheet: Stakeholder Referrals to the ICE/ERO Family Case Management Program,
http://www.aila.org/infonet/ice-fact-sheet-family-casemanagement-
program?utm_source=aila.org&utm_medium=InfoNet%20Search. See also Bajak, ICE shutters
detention alternative.
17
   A More Human System: Community-Based Alternatives to Immigration Detention (Part 2),
Sue Weishar, Just South Quarterly.
18
   Lutheran Immigration and Refugee Service, Family Placement Alternatives: Promoting
Compliance with Compassion and Stability through Case Management Services (April 2016),
http://lirs.org/wp-content/uploads/2016/04/LIRS_FamilyPlacementAlternativesFinalReport.pdf.
                                             6
       Case 2:18-cv-00928-MJP Document 134 Filed 05/28/19 Page 7 of 8



       Pursuant to 28 U.S.C. § 1746, on this date, May 27, 2019, I state under
penalty of perjury under the laws of the United States that the above statements are
true and correct to the best of my knowledge, information, and belief.


                                             Michelle Brané




                                         7
              Case 2:18-cv-00928-MJP Document 134 Filed 05/28/19 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on May 28, 2019, I electronically filed the foregoing with the Clerk

 3 of the Court using the CM/ECF system which will send notification of such filing to the

 4 following:
                    Lauren C. Bingham             lauren.c.bingham@usdoj.gov
 5                                                ecf.oil-dcs@usdoj.gov
 6                                                crystal.greene@usdoj.gov

 7                  Joseph A. Darrow              joseph.a.darrow@usdoj.gov

 8                  Archith Ramkumar              archith.ramkumar@usdoj.gov
                                                  ar4kc@virginia.edu
 9

10                  Sarah S. Wilson               Sarah.Wilson2@usdoj.gov
                                                  Daniel.C.Meyer@usdoj.gov
11
     And I hereby certify that I have mailed by United States Postal Service the document to the
12
     following non CM/ECF participants: None.
13

14 Dated: May 28, 2019.                                   s/ Leila Kang
                                                          Leila Kang
15                                                        Northwest Immigrant Rights Project
16                                                        615 Second Avenue, Suite 400
                                                          Seattle, WA 98104
17                                                        (206) 957-8608
                                                          leila@nwirp.org
18
19

20

21

22

23

24

25
26

27

     CERTIFICATE OF SERVICE                                     NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:18-cv-00928-MJP                                              615 Second Avenue, Suite 400
                                                                                       Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
